Conley Byrd, Justice, concurring in part. The charging and receiving of excessive fees by any officer is defined by Ark. Stat. Ann. § 12-1738 (Repl. 1968), as EXTORTION. Ark. Stat. Ann. § 41-3922 (Repl. 1964), makes it a felony for one to receive or to aid and abet in the receipt of fees belonging to the public for the purpose of converting them to one’s own use and benefit. Our constitution provides: “Art. 16, § 3. Making profit out of or misusing public funds — Penalty.—The making of profit out of public moneys, or using the same for any purpose not authorized by law, by any officer of the State or member or officer of the General Assembly, shall be punishable as may be provided by law; but part of such punishment shall be disqualification to hold office in this State for a period of five years. Art. 16, § 4. Salaries and fees of state officers.— The General Assembly shall fix the salaries and fees of all officers in the State, and no greater salary or fee than that fixed by law shall be paid to any officer, employee or other person, or at any rate other than par value; and the number and salaries of the clerks and employees of the different departments of the State shall be fixed by law.” In Thomas v. State, 243 Ark. 147, 418 S. W. 2d 792, on October 2, 1967, we pointed out that the Circuit Court of Conway County, which was presided over by the same judge' here involved, exceeded its authority in assessing court costs upon the dismissal of a charge. The record here shows that appellee Laws received substantial fees in 1968 and 1969 where costs were assessed upon dismissal of criminal charges. The superintending control given this court over all inferior courts by Art. 7, § 4 of the Constitution is limited by its very phraseology to the relief accorded to a litigant on a case by case review — matters of discipline are left to the General Assembly under the article on impeachment. My only difference with the majority goes to the remedy provided to persons who paid the costs. It is my opinion that Ark. Stat. Ann. § 27-2320 (Repl. 1962), provides an ample remedy for persons aggrieved by the overassessment of court costs. That statute provides: “Any person aggrieved by the taxation of any bill of costs, may, upon application, have the same retaxed by the court in which the action or proceeding was had, and in such retaxation, all errors shall be corrected by the court; and if the party aggrieved shall have paid any unlawful charge by reason of the first taxation, the clerk shall forfeit all his fees, and shall also pay to the party aggrieved the whole amount which he may have paid by reason of allowing such unlawful charge.”